DETAILED ACTION
This communication is responsive to the Amendment filed April 25, 2022.  Claims 1-29 are currently pending.  Claims 1-8 and 22-29 are under examination.
The rejections of claims 22-25 under 35 USC 112 set forth in the Office Action dated November 23, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-8 under 35 USC 102 or 103 set forth in the November 23 Office Action are MAINTAINED for the reasons set forth below.
The rejections of claims 22-25 under 35 USC 103 set forth in the November 23 Office Action are WITHDRAWN due to Applicant’s incorporation of allowable subject matter.
Claims 22-29 are ALLOWED.
This action is final.

Claim Objections
Claims 22 and 24 are objected to because of the following informalities:  
Regarding claim 22, the preamble and first limitation should read, “A method for polymerizing ethylene comprising the steps of activating the catalyst composition according to claim 1 …”.  Appropriate correction is required.

Regarding claim 24, the word “claim” in line 1 should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (JP 2020-000998), as evidenced by Mori et al. (US 2005/0047985).
The rejections of claims 1-5, 7, and 8 are adequately set forth in the November 23 Office Action at paragraphs 14-16, which are incorporated by reference herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (JP 2020-000998), as applied to claim 1 above, and further in view of Du et al. (CN 108912257).
The rejection of claim 6 is adequately set forth in the November 23 Office Action at paragraph 21, which is incorporated by reference herein.
Response to Arguments
Applicant's arguments regarding claims 1-8 have been fully considered but they are not persuasive.  Applicant argues that because the silica support disclosed by Tanabe (CARiACT G-6) has a different porosity and because Tanabe teaches the production of butadiene (rather than the polymerization of ethylene), Tanabe does not anticipate or render obvious claims 1-8.  (Remarks, pp. 9-13.)
The Office disagrees.  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.”  (MPEP 2131.)  In the present case, claims 1-8 claim a catalyst composition comprising a catalytically active Cr compound and a silica support with a certain amount of Al and Na impurities.  There is no mention of porosity or of how the catalyst composition is used.  Applicant essentially argues that the examiner should import claim limitations from the Specification, i.e., interpret the claims as though they recited porosity and “use” limitations set forth in the Specification.  While claims are interpreted in light of the Specification, limitations from the Specification cannot be imported into the claims.  (MPEP 2111.01(II).)  Simply put, porosity properties and the use of the catalyst composition as a catalyst for the polymerization of ethylene are not part of claims 1-8 and are therefore not considered as such when evaluating the claims.  
As discussed in the November 23 Office Action, Tanabe teaches a chromium catalyst with CARiACT G-6 silica as a support.  While Tanabe does not explicitly teach the impurity levels of CARiACT G-6, Mori does.  The same support should have the same level of impurities.  Thus, Tanabe anticipates the present claims.
Allowable Subject Matter
Claims 22-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 22-29 are allowed over the closest prior art reference, Tanabe (discussed above and in the November 23 Office Action.)  Tanabe teaches a chromium-based catalyst for the production of butadiene.
However, Tanabe does not teach or fairly suggest the claimed method for polymerizing ethylene.  Rather, Tanabe teaches a process for producing butadiene.  The catalyst art can be unpredictable – one of ordinary skill would not have necessarily concluded from the teachings of Tanabe that the same catalyst for making butadiene could also catalyze ethylene polymerization.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763